Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la que se unen el Juez Presidente Señor Andréu García y la Juez Asociada Señora Naveira de Rodón.
En el caso de autos, cuatro Jueces del Tribunal supues-tamente concurren en un mismo resultado, aunque sostie-nen criterios muy diversos entre sí. No hay opinión del Tribunal que sea vinculante y que establezca precedente, debido a que no existen entre nosotros criterios y funda-mentos sobre el asunto que nos concierne aquí, que sean mayoritarios.
Las diversas posturas de los cuatro Jueces que autori-zan la sentencia en este caso son todas claramente contra-rias a lo pautado en una opinión anterior de este Tribunal, que sí es vinculante. Aunque la sentencia en el caso de autos no revoca la opinión de Hosp. San Pablo v. Hosp. Hnos. Meléndez, 123 D.P.R. 720 (1989), el resultado al que llegan cuatro Jueces de este Foro en esta sentencia no es compatible con los autorizados pronunciamientos emitidos en dicha opinión. La opinión referida sigue siendo la única expresión mayoritaria de este Foro que es vinculante res-*642pecio al asunto de marras. Por ello, es dicha opimón la que debe guiar al tribunal federal al emitir su dictamen final en este caso.(1)
El resultado al que supuestamente llegan cuatro Jueces en el caso de autos es desacertado, además, por su patente y contradictoria injusticia. En nombre de hacer más rigu-roso el principio de mérito en el servicio público, se conva-lida un claro atropello partidista. Los hechos que aquí nos conciernen constituyen un caso claro de un abusivo des-pido por discrimen político. Darle carta blanca a tal ilícita actuación gubernamental, supuestamente para fortalecer un mecanismo que existe precisamente para conjurar tales decisiones partidistas, no tiene sentido jurídico. Se des-acredita el mecanismo protector en cuestión cuando se in-voca para convalidar precisamente lo que se quiso evitar con éste. Se vira al revés su propósito y razón de ser. Y se comete, además, una grave injusticia con la persona despe-dida por razones puramente políticas. Veamos.
h — I
El asunto que nos toca resolver es si la veda electoral prohíbe realizar dentro de ese tiempo la última fase de la evaluación del desempeño laboral de un empleado de ca-rrera, que ya tenía aprobado tres cuartas partes del pe-ríodo probatorio del cargo que ocupaba.
El caso de autos nos llega en virtud del procedimiento de certificación interjurisdiccional establecido por la Regla 53.1(f) de Procedimiento Civil de Puerto Rico, 32 L.P.R.A. Ap. III. Mediante Resolución de 21 de abril de 1997, el Tribunal de Distrito de Estados Unidos para el Distrito de *643Puerto Rico nos presentó una solicitud de certificación, que acogimos el 15 de agosto de 1997 por entender que cumplía con todos los requisitos pertinentes. Pan Ame. Comp. Corp. v. Data Gen. Corp., 112 D.P.R. 780 (1982).
La cuestión certificada por el foro federal fue la si-guiente:
... whether plaintiff Roxana M. Zambrana Torres’ approval of a probationary period during the electoral prohibition period constitutes a personnel transaction within the merit principle of the Public Personnel Law of Puerto Rico.
II
Roxana Zambrana Torres comenzó a trabajar como Ofi-cial Ejecutivo I en la Autoridad de Carreteras y Transpor-tación de Puerto Rico el 3 de jimio de 1991. Diez meses más tarde, el 9 de abril de 1992, dicha agencia publicó una con-vocatoria de empleo para la posición de Director de la Ofi-cina de Relaciones Laborales. A esa convocatoria respon-dieron cinco candidatos, entre ellos Zambrana, quien el 27 de abril presentó su solicitud para el puesto referido. El 5 de mayo de ese año, luego de la evaluación correspondiente, el supervisor de personal a cargo de ello en la agencia, determinó que Zambrana era la solicitante de mayor mé-rito y certificó que ésta cumplía con todos los requisitos del puesto aludido, por lo que el 18 de mayo de 1992 el Director Ejecutivo de la Autoridad de Carreteras y Transporta-ción de Puerto Rico notificó a Zambrana su nombramiento como nueva Directora de Relaciones Laborales de la Autoridad.
El referido nombramiento de Zambrana estaba sujeto a un período probatorio de cuatro (4) meses, que comenzó a transcurrir el 18 de mayo de 1992 y que se extendía hasta el 18 de septiembre de ese año. Durante el período en cues-tión, Zambrana fue evaluada por su supervisora, la jefa de la Oficina de Personal, en tres ocasiones y recibió califica-ciones sobresalientes en todas ellas. La primera evaluación, *644que abarcaba el primer mes en el cargo, concluyó el 18 de junio de 1992; la segunda evaluación, que abarcaba los próximos dos meses en el cargo, concluyó el 18 de agosto de 1992. La tercera evaluación, que es la que nos concierne aquí, y que abarcaba el cuarto mes en el cargo, concluyó el 18 de septiembre de 1992. Tal como se había hecho en las evaluaciones anteriores, ese mismo día la supervisora rin-dió el informe de evaluación correspondiente, en el que consignó que Zambrana se había desempeñado de manera sobresaliente en todos los diez (10) aspectos o factores de su evaluación.
El 8 de octubre de 1992 el Director Ejecutivo de la Au-toridad de Carreteras y Transportación de Puerto Rico le notificó formalmente a Zambrana que ella había comple-tado satisfactoriamente el período probatorio para el puesto de Directora de Relaciones Laborales. Le indicó, además, que por tal razón:
... usted cumplió con los requisitos para ocupar el referido puesto con carácter permanente efectivo el 18 de septiembre de 1992. No obstante, el trámite será efectuado el 3 de enero de 1993, luego de concluida la moratoria pre y post eleccionaria. (Enfasis suplido.)
Como puede observarse, de ordinario, Zambrana hu-biese sido designada para ocupar el cargo en cuestión con carácter permanente tan pronto hubiese concluido satisfac-toriamente el período probatorio. En este caso, sin embargo, ello no se hizo de inmediato por razón de la veda electoral. Una vez concluida dicha veda, durante el mes de enero de 1993, Zambrana comenzó a desempeñar sus ta-reas como Directora de Relaciones Laborales sin ningún incidente.
Así las cosas, el 9 de julio de 1993 el nuevo Director Ejecutivo de la Autoridad de Carreteras y Transportación de Puerto Rico, nombrado en virtud del cambio de admi-nistración acontecido por razón del resultado de las eleccio-nes de 2 de noviembre de 1992, le envió una carta a Zam-*645brana informándole que, según una investigación de su expediente personal, su nombramiento como Directora de Relaciones Laborales era contrario al reglamento de personal de la Autoridad. En dicha carta se le concedía a Zam-brana un término de veinte (20) días para contestar las imputaciones que allí se formulaban.
Luego de varios trámites procesales, que no es menester relatar aquí, el 4 de marzo de 1994 el Director Ejecutivo de la Autoridad de Carreteras y Transportación de Puerto Rico destituyó a Zambrana de su cargo, sobre la base de que su nombramiento había sido nulo. Posteriormente, Zambrana presentó una acción civil en el Tribunal de Dis-trito Federal para el Distrito de Puerto Rico, alegando, inter alia, que había sido despedida mediante discrimen po-lítico, y que desde que la nueva administración se hizo cargo de la Autoridad de Carreteras y Transportación de Puerto Rico, ella había sufrido un patrón de hostigamiento y persecución política en su trabajo.
En su Resolución de 21 de abril de 1997 el foro federal, al solicitar la certificación mencionada antes, señaló que para poder resolver la referida acción civil de Zambrana era necesario determinar antes si, en efecto, su nombra-miento como Directora de Relaciones Laborales fue válido o no. Específicamente, la cuestión ante nos es si bajo nues-tro ordenamiento jurídico tal nombramiento es nulo, por-que la última cuarta parte del período probatorio de dicho nombramiento se completó durante el tiempo de veda electoral, que comenzó el 2 de septiembre de 1992 y terminó el 3 de enero de 1993.
III
Hemos reconocido anteriormente que Puerto Rico es uno de los pocos países cuyo ordenamiento jurídico con-tiene unos períodos de veda pre y post eleccionaria, du-rante los cuales el Estado se autolimita en la realización de *646determinados actos para así asegurar la pureza de sus fun-ciones en esos períodos. Hosp. San Pablo v. Hosp. Hnos. Meléndez, supra. En la vertiente que aquí nos concierne, la veda aludida se ha concebido como un elemento del princi-pio de mérito que rige el servicio público; un detente legis-lado para los cuatro meses del año de elecciones en los cuales las pasiones políticas llegan a su máxima eferves-cencia, y pueden dar lugar, si la veda no existiera, a cam-bios en el personal del servicio público, que son extraños y opuestos al fundamental principio de mérito. Ortiz v. Alcalde de Aguadilla, 107 D.P.R. 819 (1978).
La veda electoral, en lo que respecta a su fundamental vertiente relativa a las transacciones de personal en el ser-vicio público del país, está establecida en la See. 4.7 de la Ley de Personal del Servicio Público de Puerto Rico (en adelante Ley de Personal), 3 L.P.R.A. sec. 1337.(1) Dicha Sec. 4.7 es una de las varias disposiciones afines de la Ley de Personal, que aparecen en secuencia en el texto de ésta, y que establecen qué les está permitido y qué les está pro-hibido específicamente a las autoridades dominadoras del Gobierno respecto a la creación de puestos, el recluta-miento y selección de personal, la destitución de empleados y otras transacciones de personal. 3 L.P.R.A. secs. 1332, 1333, 1336, 1337 y 1411.
Como se sabe, aun las corporaciones públicas que fun-cionan como negocios privados —como lo es en la actuali-dad la Autoridad de Carreteras y Transportación de Puerto Rico, Unión Empleados Carreteras v. J.R.T., 119 D.P.R. 116 (1987)— deben observar el principio de mérito en lo rela-cionado con los asuntos de personal de los empleados no unionados. Aunque tales corporaciones están excluidas *647como tal del sistema de personal establecido por la Ley de Personal, quedaron obligadas, no obstante, a partir de 1975, a adoptar un reglamento de personal que incorpore el principio de mérito para sus empleados gerenciales. Torres Solano v. P.R.T.C., 127 D.P.R. 499 (1990); McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113 (1989); Torres Ponce v. Jiménez, 113 D.P.R. 58 (1982).
Conforme a lo dispuesto sobre personal en la legislación que creó a la Autoridad de Carreteras en 1965 (9 L.P.R.A. sec. 2007) y a lo dispuesto en la citada Ley de Personal respecto a los Administradores Individuales,(2) 3 L.P.R.A. secs. 1343, 1347 y 1353, la Autoridad de Carreteras y Transportación de Puerto Rico adoptó por primera vez un reglamento de personal el 22 de julio de 1980, para acoger el principio de mérito en dicha agencia. El reglamento co-menzó a regir en la fecha en que fue aprobado por el Director de la Oficina Central de Administración de Personal (en adelante O.C.A.P), según lo requería la Ley de Personal.
El Art. 21 del referido reglamento disponía, en lo perti-nente:
A los fines de asegurar la fiel aplicación del principio de mé-rito en el servicio público durante períodos pre y post eleccio-narios, el Director Ejecutivo se abstendrá de efectuar cualquier transacción de personal que envuelva las áreas esenciales al principio de mérito, tales como nombramientos, ascensos, des-censos, traslados y cambios de categoría de empleado. (Enfasis suplido.) Reglamento de Personal Núm. 09-007, Autoridad de Carreteras, 22 de julio de 1980, Art. 16.
El Art. 21 aludido incorporaba cabalmente lo dispuesto en la aludida See. 4.7 de la Ley de Personal, supra, en lo referente a la veda electoral. Por ello mereció la aprobación expresa del Director de O.C.A.P., quien tiene primordial-mente la responsabilidad de velar por que se cumpla con la *648política pública del país en relación con el principio de mérito. 3 L.P.R.A. sec. 1323. En el Art. 16 referido, la veda electoral recaía específicamente sobre el Director Ejecutivo de la Autoridad de Carreteras y Transportación, conforme lo expresamente dispuesto en la Ley de Personal, en la cual la veda aludida, al igual que todas las otras facultades y prohibiciones pertinentes, están dirigidas precisamente a “las autoridades nominadoras”. Véase 3 L.P.R.A. secs. 1332, 1333, 1336, 1337 y 1411. En la agencia que nos con-cierne, la autoridad nominadora era el Director Ejecutivo. Art. 17 del Reglamento de Personal, supra.
El Reglamento de Personal de 1980 referido fue susti-tuido por otro reglamento similar, aprobado el 6 de agosto de 1992, que es el que estaba vigente al ocurrir los hechos del caso de autos. El Reglamento de Personal de la Autori-dad de Carreteras y Transportación de Puerto Rico de 6 de agosto de 1992 (en adelante Reglamento), en lo que aquí nos concierne, es esencialmente igual al de 1980. En lo pertinente, su Art. 21 dispone lo siguiente:
A los fines de asegurar la fiel aplicación del principio de mé-rito en el servicio público durante periodos pre y post eleccio-narios, el Director Ejecutivo se abstendrá de efectuar cualquier transacción de personal que envuelva las áreas esenciales al principio de mérito, tales como nombramientos, ascensos, des-censos, traslados, adiestramientos y cambios de categoría de empleados. (Enfasis suplido.) Reglamento, 6 de agosto de 1992, Art. 21.
A la luz de lo dispuesto en el artículo en cuestión, que es la única norma concreta que rige en el caso de autos, cuya validez nadie ha cuestionado, en derecho es claro que el evento que aquí nos concierne —la tercera evaluación de Zambrana por su supervisora durante el período probato-rio— no es una de las “transacciones de personal” prohibi-das por la veda electoral. Examinemos por qué es ello así.
En primer lugar, es evidente que dicho evento no lo rea-lizó el Director Ejecutivo, a quien va dirigida la veda espe-cíficamente, según se ha señalado ya. El nombramiento *649inicial lo hizo el Director Ejecutivo de la Autoridad de Ca-rreteras y Transportación de Puerto Rico. Sólo él tenía la facultad de hacerlo, por ser la autoridad nominadora de la agencia. La evaluación de la labor de Zambrana que aquí nos concierne, sin embargo, la realizó una supervisora, quien no estaba sujeta a la veda. La veda, como se indicó antes, está textualmente dirigida sólo a los actos concretos de la autoridad nominadora. No se extiende a otros funcio-narios de la agencia. La veda atañe sólo a la alta dirección de la agencia, porque es a ese nivel donde ocurren las de-cisiones importantes específicamente previstas en la veda.
Es menester enfatizar aquí que, como bien se señaló en Reyes Coreano v. Director Ejecutivo, 110 D.P.R. 40, 67 (1980), la veda eléctoral “no es de rango constitucional, sino estatutario, por lo que hay que aplicarla] en el marco trazado por el legislador”, sin extenderla más allá de lo fijado por éste.
En segundo lugar, el evento que nos concierne aquí tam-poco está prohibido por la veda electoral aludida porque no es una de las “transacciones de personal” incluidas en dicha veda. Por un lado, es claro que el evento que nos con-cierne aquí no constituía en sí un “nombramiento”. El nom-bramiento de Zambrana con carácter probatorio se hizo específicamente el 18 de mayo de 1992 —antes del período de veda— y se ratificó con carácter permanente en enero de 1993, luego del período de veda. La evaluación como tal no constituye un nombramiento.
La evaluación en cuestión tampoco constituía un “cam-bio de categoría de empleado” debido a que este concepto se refiere al cambio que ocurre cuando un empleado de ca-rrera adviene a un cargo de confianza o viceversa. El Art. 8 del Reglamento(3) de Personal de la Autoridad de Carrete-*650ras recoge lo dispuesto sobre el particular en la Ley de Personal de Puerto Rico, que establece solamente dos (2) categorías de empleados públicos: de confianza y de carrera. Así lo hemos reconocido expresamente antes. Flores Román v. Ramos González, 127 D.P.R. 601, 607 (1990). Por ello, un "cambio de categorías” se refiere al traslado de un puesto de confianza a uno de carrera o viceversa. Ello no fue lo que ocurrió en el caso de autos.
Más aún, la evaluación aludida obviamente no es un "ascenso”, “descenso”, “traslado” o “adiestramiento”, que son los otros eventos relativos al principio de mérito, ex-presamente identificados en las disposiciones estatutaria y reglamentaria sobre veda electoral. Dicha evaluación tam-poco participa de la naturaleza de los eventos expresa-mente identificados en las disposiciones aludidas. Una ter-cera evaluación de la labor que realiza un empleado en período probatorio no es intrínsecamente un “área esencial al principio de mérito” como lo son evidentemente los nom-bramientos, ascensos, descensos, traslados y otros eventos especificados ilustrativamente en las disposiciones sobre veda electoral. No tiene la envergadura de éstos. Es sólo una fase de un extenso y elaborado proceso para aquilatar los méritos del empleado, que incluye varias otras evaluaciones. De ningún modo es esta tercera fase por sí sola determinativa del nombramiento permanente. Dicha tercera fase cubría el desempeño del empleado sólo du-rante una cuarta parte —el cuarto mes— del período probatorio. La evaluación básica inicial para el recluta-miento, y las evaluaciones del desempeño durante tres cuartas partes del período probatorio, habían ocurrido to-das ya. Por lo tanto, el evento que nos concierne no tiene ni el alcance ni el carácter dispositivo que tienen las transac-ciones de personal expresamente enumeradas en la veda.
En resumen, pues, es patente que una evaluación par-cial como la del caso de autos realizada, no por la autoridad nominadora sino por un supervisor del desempeño laboral *651de un empleado de carrera en período probatorio, no es una de las “transacciones de personal” contempladas normati-vamente como proscritas para el jefe de la agencia durante el período de veda electoral. No constituye tal evaluación ninguno de los tipos de decisiones gerenciales prohibidas durante los períodos pre y post eleccionarios provistas en las disposiciones ya citadas. No tenemos la facultad, bajo el pretexto de interpretar una norma, de añadirle a ésta limi-taciones o restricciones que no aparecen en su texto cuando éste es claro. Ríos Colón v. F.S.E., 139 D.P.R. 167 (1995); Román Mayol v. Tribunal Superior, 101 D.P.R. 807 (1973); Román v. Superintendente de la Policía, 93 D.P.R. 685 (1966); Meléndez v. Tribunal Superior, 90 D.P.R. 656 (1964).
Es menester señalar que, aunque en otro contexto, ya habíamos resuelto antes que los procesos evaluativos que se llevan a cabo en un departamento de gobierno como parte de alguna decisión final del Secretario del departa-mento no están sujetos a la veda electoral, aunque tal deci-sión final sí lo esté. Hosp. San Pablo v. Hosp. Hnos. Meléndez, supra. Resolvimos allí que tal decisión final que hace el más alto funcionario gubernamental, que es la culmina-ción o etapa final de un proceso institucional, es la que está vedada, pero no las decisiones o determinaciones interlocu-torias tomadas por subalternos en etapas anteriores en dicho proceso institucional. Id., págs. 732-733. Explicamos en dicha ocasión que la veda electoral no pretendía “conge-lar el funcionamiento del Gobierno, sino establecer unas medidas de autolimitación razonables”. Id., pág. 731.
Nuestros pronunciamientos en Hosp. San Pablo v. Hosp. Hnos. Meléndez, supra, son claramente aplicables al caso de autos, por analogía. En este caso está en cuestión precisamente una fase del proceso de evaluación de un em-pleado en período probatorio. Se trata de una determina-ción interlocutoria hecha por un subalterno que no consti-tuye la decisión final por el jefe de la agencia, que es la que *652está vedada. Como ya hemos indicado, los pronunciamien-tos normativos citados, que hicimos en Hosp. San Pablo v. Hosp. Hnos. Meléndez, supra, los formulamos en ocasión de la aplicación de la veda electoral a una determinación administrativa particular, que es distinta a la que nos con-cierne concretamente en el caso de autos. Ello, sin embargo, no les resta valor de precedente a dichos pronun-ciamientos. Allí, como aquí, pasamos juicio sobre el alcance de una misma veda electoral y de una norma común sobre el particular. Lo resuelto allí es claramente aplicable al caso de autos, ya que el asunto en ambos es esencialmente el mismo, y los intereses públicos afectados son de igual importancia.
Debe reiterarse que lo que tenemos ante nos es sólo una etapa de un proceso institucional de decisión gerencial que abarca varios meses. El proceso incluye varias etapas, a saber: primero se convoca a los interesados a solicitar el puesto en cuestión; luego se evalúan los méritos de las so-licitudes para determinar si los candidatos satisfacen los requisitos del cargo; entonces se nombra el mejor candi-dato, con carácter probatorio; luego se pasa a una serie de evaluaciones del desempeño de la persona en el cargo, y finalmente, se le otorga carácter permanente al nombra-miento. Se trata de un proceso que puede durar siete (7) meses, como sucedió en el caso de autos.
No hay fundamentos para suponer que el legislador quiso extender la veda electoral a todas las etapas del pro-ceso aludido, sobre todo cuando ello tendría el efecto prác-tico de interrumpir significativamente el nombramiento de funcionarios gubernamentales durante todo el año electoral. Como indicamos en Hosp. San Pablo v. Hosp. Hnos. Meléndez, supra, pág. 733, “[l]a intención legislativa no fue prohibir las ... determinaciones interlocutorias en etapas [del] proceso ... institucional” que son anteriores a la decisión final del jefe de la agencia, que es la que está prohibida por la veda. Dicha veda “no puede ser interpre-*653tada de una forma ... cuyo efecto práctico conlleve la para-lización y congelación” de áreas importantes del quehacer de la agencia. Id., pág. 732.
En el caso de autos, además, suponer que la veda electoral se extiende a la última evaluación del desempeño de un empleado en status probatorio significaría que su pe-ríodo probatorio se extendería por un tiempo mayor al pau-tado para éste, lo que constituiría una violación al Regla-mento de la Autoridad de Carreteras y Transportación de Puerto Rico. El período probatorio fijado para la clase de cargo en cuestión era de cuatro meses de duración, y el Art. 10 del Reglamento aludido expresamente dispone que “el período probatorio no será prorrogable”.
' Debe enfatizarse que extender la veda a la evaluación aludida representaría una crasa intromisión con los proce-sos internos de la agencia. Para apreciar cabalmente por qué es ello así, debe tenerse en cuenta el entramado regla-mentario sobre nombramientos como el de marras. El em-pleado en cuestión es nombrado inicialmente al puesto per-manente de carrera sólo en carácter probatorio. Durante los cuatro (4) meses que dura el período probatorio, el em-pleado sólo tiene dicho status o cargo en la agencia. En ese período el desempeño del empleado está constantemente bajo evaluación. Ese es precisamente el sentido de dicho período. Al finalizar el período probatorio, el empleado tiene que ser separado de su puesto si su desempeño du-rante éste no fue satisfactorio. Es decir, el nombramiento expira al concluir dicho período si el desempeño no fue satisfactorio. Véase la Sec. 10.8 del Reglamento.
Como puede observarse, si la veda electoral se exten-diese incluso a sólo una fase del período probatorio, se crearía una situación anómala en cuanto al empleado en cuestión. Su nombramiento entonces en efecto quedaría en suspenso, al interrumpirse la probación que debe reali-zarse durante ese tiempo. El empleado quedaría en un limbo en lo que respecta a su status en la agencia, debido a *654que no sería ni un empleado regular ni tampoco un em-pleado probatorio. ¿Qué se hace entonces con dicho em-pleado? ¿Puede mantenerse en el empleo a pesar de no tener ninguno de los dos tipos de nombramientos posibles?
En el caso de autos, Zambrana ya había completado for-malmente tres cuartas partes del período probatorio y se encontraba en la mitad de la última fase cuando entró en vigor la veda electoral. De los 120 días del período proba-torio, ya habían transcurrido 105 de ellos, al entrar en vigor la veda. ¿Tenía algún sentido jurídico suspender el pe-ríodo probatorio entonces? ¿Qué propósito válido respecto al principio de mérito se lograba con ello?
Al ponderar objetivamente la interrogante anterior, es menester tener en cuenta que el propio proceso de nombra-miento probatorio fue establecido precisamente para que la selección del personal de carrera se llevara a cabo con suficientes garantías de pureza administrativa. No vemos cómo interrumpir tal proceso probatorio adelanta los pro-pósitos de una medida como la veda electoral, que persigue igualmente asegurar la pureza de las acciones guberna-mentales durante el tiempo en que llegan “a máxima efer-vescencia las pasiones políticas ...”. Ortiz v. Alcalde de Aguadilla, supra, pág. 824. En efecto, el proceso de evalua-ción de empleados con nombramientos probatorios es uno de los elementos propios del principio de mérito, por lo que la evaluación que nos concierne aquí sirve precisamente para hacer valer ese principio. No se trata de un asunto “extrañ[o] y opuest[o] al fundamental principio” (id.), sino, por el contrario, una medida que ayuda a implantarlo. Como señalamos en Reyes Coreano v. Director Ejecutivo, supra, pág. 55, la veda electoral es sólo uno de los elemen-tos que componen el sistema de mérito que debe obser-varse en el servicio público del país. El proceso de proba-ción de un empleado antes de extenderle un nombramiento regular es otro elemento de no menor importancia. Es in-aceptable una interpretación que convierta la veda en un *655obstáculo de otro componente del principio de mérito. No tiene sentido jurídico alguno, pues, argüir que la veda se extiende incluso a la evaluación que aquí nos concierne.
IV
El Procurador General de Puerto Rico, en su alegato en el caso de autos, aduce que el nombramiento de Zambrana se hizo en contravención a lo dispuesto en la Carta Norma-tiva Especial Núm. 2-92 emitida por el Director de O.C.A.P. para regir durante la veda electoral de 1992. Dicha carta disponía, en lo pertinente, que las autoridades nominadoras:
... se abstendrán de efectuar acciones de personal en las áreas de ... Reclutamiento y Selección. Se incluye todo proceso y tipo de nombramiento y la aprobación del período probatorio.
El Procurador General afirma escuetamente que en-tiende que lo citado aplica a los hechos de autos. Sin embargo, no explica de modo alguno cuáles son los fundamen-tos de tal afirmación. En primer lugar, el Procurador General no dilucida la medular cuestión de si la referida carta normativa es mandatoria o si es meramente direc-tiva para una agencia como la de autos, que está expresa-mente excluida del Sistema de Administración de Personal que encabeza el Director de O.C.A.P. Es cierto, como hemos señalado antes, que aun las corporaciones públicas que funcionan como negocios privados, deben observar el prin-cipio de mérito respecto a sus empleados no unionados. Pero es igualmente cierto que ello no significa que dichas corporaciones forman parte del sistema administrativo creado por la Ley de Personal, que es supervisado por el Director de O.C.A.P. Cuando la Ley de Personal se legisló en 1975, la Asamblea Legislativa estaba plenamente cons-ciente de que en Puerto Rico, además de existir los tradi-cionales departamentos y agencias de gobierno, existían *656también otras nuevas entidades públicas, distintas a las anteriores, que habían surgido por la necesidad que tenían de poder operar con mayor flexibilidad que aquellas para el desarrollo eficaz de sus programas. El legislador tuvo la intención de extender el principio de mérito a todas las instrumentalidades gubernamentales —tanto las tradicio-nales como las nuevas— sin alterar, sin embargo, la nece-saria autonomía operacional de estas últimas. Por eso, se dispuso que las nuevas entidades públicas aludidas queda-rían excluidas del sistema administrativo creado por la Ley de Personal, a la vez que se les ordenaba a éstas que debían adoptar ellas mismas un reglamento propio que in-corporase el principio de mérito. Así se extendía dicho prin-cipio a las agencias excluidas, aunque éstas no formasen parte del sistema administrativo supervisado por O.C.A.P. Véase Reyes Coreano v. Director Ejecutivo, supra. A la luz de lo anterior, y en vista además de que la ley que creó la Autoridad de Carreteras y Transportación de Puerto Rico confiere todos los poderes y facultades sobre ésta exclusi-vamente a su Junta de Gobierno, 9 L.P.R.A. sec. 2002, es cuando menos cuestionable que el Director de O.C.A.P. tenga injerencia mandatoria sobre la Autoridad de Carre-teras y Transportación de Puerto Rico.
Por otro lado, el Procurador General tampoco dilucida en su escrito ante nos cuál es el significado o alcance pre-ciso de lo dispuesto en la carta normativa aludida. La ins-trucción de esa carta, en lo que sería pertinente aquí, pa-rece referirse a que, durante la veda electoral, no debe aprobarse todo el período probatorio de algún empleado. Ello no es lo que tenemos ante nos en este caso. El asunto concreto aquí sólo tiene que ver con la realización de la segunda mitad de la última de tres fases del período pro-batorio, y no a todo el proceso en sí. Por lo tanto, la instruc-ción de O.C.A.P. no sería aplicable a este caso. Si la ins-trucción aludida, en cambio, se refiere estrictamente a que durante la veda electoral no se debe formalizar la aproba-*657ción en sí del período probatorio, que conlleva según el Art. 7 del Reglamento que nos concierne que el empleado pase a ocupar el puesto en cuestión con carácter regular, entonces dicha instrucción fue claramente observada en el caso de autos. Aunque la última evaluación de Zambrana durante el período probatorio se realizó estando en vigor la veda, el Director Ejecutivo de la Autoridad de Carreteras y Trans-portación de Puerto Rico expresamente dispuso que la formalization del nombramiento permanente se realizaría luego de concluido el período de veda electoral. A la luz de todo lo anterior, pues, es cuando menos cuestionable la ale-gación del Procurador General de que la instrucción de la carta normativa aludida no fue observada.
Finalmente, en lo que respecta al significado de las nor-mas de derecho aplicables, las interpretaciones del Director de O.C.A.P., como se sabe, no son vinculantes para no-sotros, sino que sólo tienen valor persuasivo. Reitera-damente hemos resuelto que la interpretación adminis-trativa que una agencia le otorga a la ley que le toca implantar no nos obliga, aunque merece gran peso y deferencia. Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991); De Jesús v. Depto. Servicios Sociales, 123 D.P.R. 407 (1989); Asoc. Médica de P.R. v. Cruz Azul, 118 D.P.R. 669 (1987). En el caso de autos, la interpretación actual de O.C.A.P., la que sobre el asunto que nos concierne aquí O.C.A.P. tiene ahora, coincide con nuestra propia interpretación de dicho asunto, lo que claramente abona a su validez. Reciente-mente O.C.A.P. emitió su Carta Normativa Especial Núm. 1-96 de 26 de julio de 1996, en lo que dispone respecto a la veda electoral, lo siguiente:
Se autoriza a las Autoridades Nominadoras a efectuar las eva-luaciones periódicas y finales de empleados en periodo probatorio. En casos de que las evaluaciones finales resulten satisfactorias, la efectividad del cambio de status de probatorio a regular en el servicio de carrera se pospondrá hasta que ter-mine el periodo de prohibición electoral. (Enfasis suplido.)
*658Esta interpretación del asunto en cuestión, que es igual a la nuestra, es la que interesa en el caso de autos. Ello, no sólo porque es la que se refiere exactamente y de modo claro al asunto concreto que aquí nos concierne, sino ade-más porque obviamente refleja el juicio actual y vigente de O.C.A.P., producto de la experiencia acumulada a través de los años en la ingente gestión de hacer valer el principio de mérito. Como la interpretación de O.C.A.P. es pertinente en nuestras propias decisiones por el valor persuasivo que pueda tener, su juicio más depurado, que es el actual, es el que nos interesa.
V
Por todo lo anterior, es evidente que bajo nuestro orde-namiento jurídico, la última parte de la evaluación del des-empeño laboral de un empleado de carrera en período pro-batorio puede completarse válidamente dentro del tiempo de veda electoral. Resolver de otro modo, para así convali-dar un despido que obedece claramente a razones de dis-crimen partidista, no sólo distorsiona desvariadamente el alcance propio de la veda electoral, sino que, además, le resta valor a dicha veda, al atribuirle un resultado que es contrario al propósito que la anima. Como no estoy dis-puesto a hacerme parte de tal desfiguración de un meca-nismo valioso, ni de la crasa injusticia que se escuda detrás de ella, disiento.

 Como se sabe, una sentencia del Tribunal Supremo no establece norma. No constituye autoridad o precedente, por lo que no es apropiado citarlas. Cuando este Tribunal pauta normas, así como la interpretación vinculante de cualquier disposi-ción legal, lo hace mediante dictamen sostenido por una opinión. Rivera Maldonado v. E.L.A., 119 D.P.R. 74, 79-80 (1987); Figueroa Méndez v. Tribunal Superior, 101 D.P.R. 859, 862-863 (1974).


 La Sec. 4.7 de la Ley de Personal del Servicio Publico de Puerto Rico (en adelante Ley de Personal), 3 L.P.R.A. sec. 1337, dispone en parte que:
“A los fines de asegurar la fiel aplicación de mérito en el servicio público durante períodos pre y post eleccionarios, las autoridades deberán abstenerse de efectuar cualquier transacción de personal que envuelva las áreas esenciales al principio de mérito, tales como nombramientos, ascensos, descensos, traslados y cambios de ca-tegorías de empleados.”


 La Autoridad de Carreteras y Transportación de Puerto Rico, conforme la legislación vigente entonces, se consideraba un Administrador Individual. Véase el Reglamento de Personal Núm. 09-007, Autoridad de Carreteras, 22 de julio de 1980, Introducción.


 El referido Art. 8 lee así, en lo pertinente:

“Articulo 8 —Composición del Servicio: Categorías de Empleados

“El personal de la Autoridad estará comprendido en los servicios de carrera y confianza.” Reglamento, supra, Art. 8.